DAUKSCH, Judge.
This appeal concerns a Final Judgment entered in favor of the Plaintiff upon its complaint against the Defendant. We have considered the briefs and the argument of counsel and upon a full reading of the transcript find that the Judgment which was entered for the Plaintiff upon its complaint is proper and should be affirmed.
However, there was a counterclaim filed by the Defendant against the Plaintiff and an answer to that counterclaim which raised certain issues about which testimony was taken at trial. The trial court failed to enter Judgment in regard to the counterclaim therefore this matter is remanded for entry of a Judgment in regard to the counterclaim.
AFFIRMED in part and REMANDED.
CROSS and ALDERMAN, JJ., concur.